Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant’s Information Disclosure Statement, filed Oct. 21, 2019 and Feb. 3, 2020 are acknowledged and have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: transverse axis TA; longitudinal axis LA, ground surface 102 (see, e.g., ¶0070).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 8, line 5 (last line of ¶0025), it appears as though “devise” should be –devices--; in ¶0037, line 3, it appears as though “give” should be –given--; in ¶0048, line 1, it appears as though –of-- should be inserted between “view” and “intermediate”.  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  in claim 10, line 4, it appears as though “duel” should be –dual--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 4, 9-13 and 16-18 are rejected 35 U.S.C. 103 as obvious over Fontdecaba Buj (WO 2004/098920, cited by applicant). Certain limitations in the base reference which may be pertinent to claims subsequently rejected in the combinations set forth below may be listed in this statement to ensure a concise discussion. Fontdecaba Buj teaches a hydraulic circuit for the ground engaging members of a vehicle (r1, r2, r3, r4), which includes plural hydraulic cylinders (c1, c2, c3, c4), each having a piston and extending rod (both the head internal to the cylinder and the connecting element to the wheels are collectively referred to as a ‘piston’, see page 8, lines 21-26), wherein movement of one piston in one direction causes motion of a subsequent piston in the opposing direction, a plurality of fluid lines (1c, 2c, 3c, 4c) coupling to each of the hydraulic cylinders in series, a plurality of flow control devices (6, 6, 7, 7, 61, 62, see, e.g., figure 3) positioned within the plurality of fluid lines, such that a flow control device is positioned between adjacent hydraulic cylinders, each flow device controlling an intermediate body configured to smooth flow of the fluid between adjacent cylinders without directly connecting the cylinder volumes (in 6, 6 – free floating piston and long elements 8, 9, 10; in 7,7 – free-floating piston and link elements 24, 25, 27; in 61, 62, the two piston heads coupled via the connecting element therebetween forming a free floating piston assembly, not apparently separately referenced, however they are taught to be essentially the same as elements 7, see page 12, lines 7-9), the flow controlling devices constituting double piston assemblies which form damping pistons acting on a compressible medium (19 in 7;  page 9, lines 22-23; 61, 62 taught to be essentially the same as 7, see page 12, lines 7-9), the cylinders and pistons constituting dual diameter pistons, one with a diameter smaller than the other and acting as hydraulic multipliers, the flow control devices dividing the circuit up into discrete isolated segments defined as the portions of the circuits between the devices, the arrangement positioned such that a floating piston (e.g., in 7) drifts away from one cylinder and towards the other when transferring one of a positive or negative force form one cylinder 
As regards claims 1, 2, 4, 9 and 10: Initially the reference to Fontdecaba Buj, while teaching a suspension control arrangement, does not explicitly teach the presence of a vehicle which is a construction machine where the wheels are self-propelled “propulsors”. Initially the reference does teach a suspension arrangement which is capable of being used “for” such a machine. To the extent that the reference teaches the system as usable on a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to use it on a vehicle such as a construction machine, for the well-known purpose of allowing deflection of one wheel structure to be accommodated for while retaining the vehicle attitude, so as to reduce the discomfort of the user operating the vehicle. As regards the vehicle having “multiple independent propulsors” it is notoriously old and well known for a vehicle to have plural or all wheels driven by a single power source delivering motive power to a plurality of drive elements in a plurality of wheels to provide improved traction and/or to allow the use of plural smaller-capacity drive elements (rather than a single large drive element), for the purpose of ensuring that the vehicle can be moved from one location to another under its own power 
As regards the piston elements having expressly both a piston and a rod, initially the reference to Fontdecaba Buj teaches a structure called out as a piston (e.g., see page 8, lines 21-26) which both includes a piston portion internally of the cylinders, as well as connecting to the wheels or “propulsors”. It is common to provide an actuator arrangement in a vehicle suspension involving a suspension cylinder connected to a wheel mount with a piston portion in the cylinder and a rod portion extending to the wheel mount, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the arrangement taught by Fontdecaba Buj with the disclosed “pistons” as comprising both a piston head in the cylinder and a separate rod portion connecting to the wheel mount, in that this is a 
As regards Claim 11-13 and 16-18: The reference to Fontdecaba Buj refers to the functioning of the suspension but does not explicitly disclose a “method”, however in that the suspension provided by Fontdecaba Buj is functional to perform the steps as claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to perform the operating steps of displacing a first piston of one cylinder associated with a wheel in response to the impact of a discontinuity in the driving surface to transfer the operative force to the piston of a second cylinder associated with a different wheel, wherein the force transfer is smoothed by the intermediary of the cylinders with floating pistons as disclosed for the purpose of improving the vehicle response to an uneven driving surface, thus beneficially improving the stability of the vehicle.. 

Claims 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontdecaba Buj (cited above) in view of Fontdecaba Buj (US 6,942,230). The reference to Fontdecaba Buj (‘920) is discussed above, and while teaching an intermediate element which is a dual cylinder floating piston arrangement which includes a compressible gas portion, does not specifically teach that the floating piston arrangement in the cylinder is formed such that there are two pistons between which is disposed a compressible medium, the compressible medium being a gas wherein the compression of the compressible medium serving as a damper function. Fontdecaba Buj (‘230) teaches a known two-piston intermediate cylinder element for use in connecting two hydraulic circuits associated with different vehicle suspension components (see, e.g., 43’) the floating piston arrangement (55, 55) in the cylinder is formed such that there are at least two pistons (55A, 55A) between which is disposed a compressible medium (in chamber 56 delivered from gas supply 62 and/or expansion chambers 68), the compressible medium being a gas (col. 9, lines 27-29) wherein the compression of the compressible medium serving as a damper function due to the compressibility of the gas. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the intermediate .
 
Claims 5-8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fontdecaba Buj in view of Fujii et al. (US 5,684,698). The reference to Fontdecaba Buj is discussed above and does not specifically teach that the suspension arrangement additionally includes a control valve to control movement of the individual wheels’ hydraulic cylinders, to include a control valve between opposing piston sides of a single cylinder, the valve being a proportional 4-way, 3-position valve, and further including a sensor system defining the location of the rod of the cylinder and a controller configured to operate the valve in response to the input from the sensor. Fujii et al. teach that it is a long known vehicle height control feature for a hydraulic suspension in a vehicle to provide for each wheel’s cylinder (wheels 12L, 12R, 14L, 14R, cylinders generally 7) a control valve (one per cylinder: 29R, 29L, 30R, 30L) to control movement of the individual wheels’ hydraulic cylinders (supply connections 33, 34, 35, 36, return connections 46, 47, 48, 49), the control valve between opposing piston sides of a single cylinder (via connections 33-36 and 46-49), the valve being a proportional 4-way, 3-position valve, and further including a sensor system (19L, 19R, 20L, 20R) defining the location of the rod of the cylinder and a controller (CPU 62, height setting controller 73) configured to operate the valves in response to information from the sensors. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cylinders taught by Fontdecaba Buj as explicitly having piston side and rod side chambers as taught by Fujii et al. for the purpose of allowing both upward and downward motion control of the cylinders, and further to provide the hydraulic system with the cylinder height setting sensors, controller and control valves as taught by Fujii et al., the provision of the operative structure taught by Fujii et al. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heyring et al. teach a cross-linked hydraulic suspension, Schick et al. teach a cylinder mechanism controlled via a 4-way, 3-position valve, Mizuno et al. teach an interlinked suspension with separate circuits not directly linked, Ammon et al. and Pizzagalli teach vehicle hydraulic cylinder height control via 3-position valves, and Reuter et al. teach a construction machine including plural ground engaging elements. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616